Judgment unanimously reversed, on the law and facts, and indictment dismissed. Memorandum: We previously reserved decision on defendant’s appeal from the judgment of conviction and remitted the case to the Monroe County Court to conduct a hearing to determine whether defendant’s confession should have been suppressed (People v Grover, 73 AD2d 819). County Court reported to this court that the District Attorney was unable to proceed because the police officers involved in the detention and interrogation of defendant lacked sufficient present recollection of the events to establish probable cause pursuant to Dunaway v New York (442 US 200) and that no evidence other than defendant’s confession linked him with the crime. Accordingly, as the People concede, the judgment must be reversed and the indictment dismissed. (Resubmission of appeal from judgment of Monroe County Court—arson, fourth degree.) Present—Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.